DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 25 and 38 the Examiner is unable to find support from the original specification for the limitation “at least one chip LED, dice LED, or DIP LED directly installed on a circuit board without wiring…” Claims 26-37 and 39-42 are rejected due to their dependency upon claim 25. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-26 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Norwood et al. (WO2004/071935).
Regarding claim 25, Norwood discloses (in at least figs. 1-17) a multiple function plug-in LED night light, comprising: at least one chip LED (7), dice LED, or DIP LED directly installed on a circuit board (21) without wiring (best seen in at least fig. 5) and that serves as a light source incorporated with a single integrated circuit (IC) unit (see at least figs. 1-5) to provide at least one of color selection, color changing, color mixing, motion or dusk-to-dawn function selection ([0031]), and brightness selection or adjustment, wherein the at least one LED offers at least one of: (a) illumination through an optics lens (15) or outer housing (20), and (b) illumination for status indication; wherein the at least one prong supplies AC power to the built-in AC-to-DC circuit, which supplies DC power to at least one of a USB charger port, a circuit, and integrated circuit, and the at least one LED, and wherein the at least one USB charger port receives a USB plug of a USB wire to deliver electrical current to charge another product.
Regarding claim 26, Norwood discloses (in at least figs. 1-17) further comprising at least one of (a) at least one sensor ([0035]), (b) a switch ([0034]), (c) a CDS, (d) a photosensor, (e) a motion sensor, (f) a power fail sensor, (g) a Bluetooth connector, (h) a remote control device, (i) a brightness or color changing control circuit, and (j) an integrated circuit. 
Regarding claim 29, Norwood discloses (in at least figs. 1-17; abstract) the LED plug-in light includes LEDs having different colors to provide color changing or color selecting lighting effects for (a) illumination of at least one front optics lens and/or housing or (b) status indication.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-29, 32, 34-35, 38, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Mazurki et al. (US. Pat: 6,779,905 B1) of record in view of Norwood et al. (WO2004/071935). 
Regarding claim 25, Mazurky discloses (in at least fig. 3) a multiple function plug-in LED night light, comprising: at least one LED (60) that serves as a light source incorporated with an integrated circuit (62) or control system (col. 2, lines 42-lines 64) to provide at least one of triggering, timing, color selection, color changing, color mixing, motion or dusk-to-dawn function selection, and brightness adjustment, wherein the at least one LED offers at least one of: (a) illumination visible on an optics lens or outer housing (24; abstract), and (b) illumination for status indication; wherein the at least one prong supplies AC power to the built-in AC-to-DC circuit, which supplies DC power to at least one of a USB charger port, a circuit, and integrated circuit, and the at least one LED, and wherein the at least one USB charger port receives a USB plug of a USB wire to deliver electrical current to charge another product.
Mazurky does not expressly disclose at least one chip LED, dice LED, or DIP LED directly installed on a circuit board without wiring and that serves as a light source incorporated with a single 
 Norwood discloses (in at least figs. 1-17) a multiple function plug-in LED night light, comprising: at least one chip LED (7), dice LED, or DIP LED directly installed on a circuit board (21) without wiring (best seen in at least fig. 5) and that serves as a light source incorporated with a single integrated circuit (IC) unit (see at least figs. 1-5) to provide at least one of color selection, color changing, color mixing, motion or dusk-to-dawn function selection ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the at least one chip LED, dice LED, or DIP LED directly installed on a circuit board without wiring and serves as a light source incorporated with a single integrated circuit (IC) unit as taught by Norwood in the device of Mazurki in order to provide at least one of color selection, color changing, color mixing, motion or dusk-to-dawn function selection.
Regarding claim 26, Mazurky discloses (in at least fig. 3; col. 2, lines 42-lines 64) at least one of (a) at least one sensor, (b) a switch, (c) a CDS, (d) a photosensor, (e) a motion sensor, (f) a power fail sensor, (g) a Bluetooth connector, (h) a remote control device, (i) a brightness or color changing control circuit, and (j) an integrated circuit.
Regarding claim 27, Mazurky discloses (in at least col. 3, lines 55-59) a movable piece adapted to enable the plug-in LED light to fit more than one type of plug-receiving receptacle inside a wall cover plate. 
Regarding claim 28, Mazurki discloses (in at least fig. 3) a wire arrangement structure for arranging and storing at least one separate wire (55, 65) connected between the speaker (64) and said another product (32).
Regarding claim 29, Mazurky discloses (in at least fig. 3; col. 2, lines 42-lines 64) the LED plug-in light includes LEDs having different colors to provide color changing or color selecting lighting effects for (a) illumination of at least one front optics lens and/or housing (24) or (b) status indication.
Regarding claim 32, Mazurky discloses (in at least fig. 3) the LED light includes at least one of: (1) an electrical conductor (61), (2) a circuit (62), (3) the built-in AC-to-DC circuit, (4) DC-to-DC circuit, 
Regarding claim 33, Mazurki as modified by Norwood disclose all the claimed limitations except or for a movable piece having an oval shaped opening and at least one screw hole opening for adapting the LED plug-in light to at least one electrical receptacle having an oval shaped inside wall, wherein the movable piece is configured to be removed from the LED light enable to fit an electrical receptacle having a rectangular shape inside the wall.
However, Mazurky discloses (in col. 3, lines 55-59) the plug (26) includes contact blades (58), which may be rotatable so as to enable the device (20) to be mounted either horizontally or vertically to a wall outlet. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider adding a movable piece with an oval opening and at least one screw hole opening for adapting the LED plug-in light to at least one electrical receptacle having an oval shaped inside wall to the device of Mazurky as modified by Norwood wherein the movable piece is configured to be removed from the LED light enable to fit an electrical receptacle having a rectangular shape inside the wall. Furthermore, it has been held that the provision of adjustability, where needed, involves only routine skill in the art.
Regarding claim 34, Mazurky discloses (in at least fig. 3) the LED plug-in light has at least one additional function (abstract; i.e. fragrance) or device selected from at least one of: (i) an outlet, (ii) a different charging system, (iii) at least one color LED, (iv) a power fail light device, (v) a Wi-Fi device, (vi)    an Internet device, (vii) a wireless router, (viii) a timepiece, (ix) a motion sensor, (x) a remote control, (xi) a Bluetooth device, (xii) a video camera, (xiii) a recording device, (xiv) a digital data storage device, (xv) a memory device, (xvi) an energy saving device, and (xvii) a battery power bank device.
Regarding claim 35, Mazurky discloses (in at least fig. 3) further comprising at least one electrical outlet. 
Regarding claim 38, Mazurky discloses (in at least fig. 3) a multiple function plug-in LED light, comprising: at least one LED light source (60); at least one prong (26, 58) arranged to be inserted into an AC power source outlet to supply power to at least one LED light source (60) to provide at least one of 
Mazurky does not expressly disclose at least one chip LED, dice LED, or DIP LED directly installed on a circuit board without wiring and that serves as a light source incorporated with a single integrated circuit (IC) unit to provide at least one of color selection, color changing, color mixing, motion or dusk-to-dawn function selection.
 Norwood discloses (in at least figs. 1-17) a multiple function plug-in LED night light, comprising: at least one chip LED (7), dice LED, or DIP LED directly installed on a circuit board (21) without wiring (best seen in at least fig. 5) and that serves as a light source incorporated with a single integrated circuit (IC) unit (see at least figs. 1-5) to provide at least one of color selection, color changing, color mixing, motion or dusk-to-dawn function selection ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the at least one chip LED, dice LED, or DIP LED directly installed on a circuit board without wiring and serves as a light source incorporated with a single integrated circuit (IC) unit as taught by Norwood in the device of Mazurki in order to provide at least one of color selection, color changing, color mixing, motion or dusk-to-dawn function selection.
Regarding claim 40, Mazurky discloses (in at least fig. 3; col. 2, lines 9-13) further comprising at least one electrical outlet.
Regarding claim 42, Mazurky discloses (in at least fig. 3) further comprising an additional electrical device selected from at least one of the following: (i) a fragrance dispenser (32, 96); (ii) a lighting device (28); (iii) an insect repelling device; (iv) a timepiece; (v) a motion sensor; (vi) an infrared sensor; (vii) a Bluetooth electrical device controller; (viii) a Wi-Fi device, router, or Internet device; (ix) a video or audio device; (x) a wire arrangement device; (xi) a power fail light device; (xii) a power bank .

Claims 30, 36-37, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Mazurky et al. (US. Pat: 6,779,905 B1) of record in view of Norwood et al. (WO2004/071935) and further in view of Chien (US. Pat: 7,318,653 B1) of record.
Regarding claims 37 and 39, Mazurky as modified by Norwood does not expressly disclose further comprising at least one screw to fasten the multiple function plug-in LED light to an inner wall electrical receptacle having at least one AC outlet.
Chien discloses (in at least figs. 1-4) a multiple function LED light comprised of, in part, at least one screw (121) to fasten the multiple function plug-in LED light to an inner wall electrical receptacle having at least one AC outlet. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the screw of Chien to fasten the multiple function plug-in LED light of Mazurky as modified by Norwood to an inner wall electrical receptacle having at least one AC outlet in order to provide suitable connection between the multiple function plug-in LED light and the inner wall electrical receptacle. Furthermore, it has been held that the selection of a known method based on its suitability for its intended use is obvious.  
Regarding claims 30, 36 and 41, Mazurky/Norwood and Chien do not expressly disclose the status indication indicates a status of at least one of overheating, overcharging, electrical short, and surge protection.
	However, Mazurky discloses (in col. 2, lines 58-61) a motion and/or light detector may be mounted within the housing with suitable means to detect movement or change in light brightness in order to automatically activate or shut off the system or various features of the system. Also, Chien discloses (in at least col. 3, line 55-col. 4, line 2) the functions of the wall cover can be increased or reduced depend on market requirements. Other components such as Bluetooth, electric controllers, remote controllers, infrared sensors, and/or other electrical related devices. 
. 

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Mazurky et al. (US. Pat: 6,779,905 B1) in view of Norwood et al. (WO2004/071935) and further in view of Quezada (US. Pub: 2012/0276763) of record.
Regarding claim 31, Mazurky as modified by Norwood does not expressly disclose at least one USB charger portion is fixed, movable, rotatable, or detachable and configured to output a DC current selected from 1 Amp, 2.1 Amp, 2.4 Amp, 3.1 Amp, 3.4 Amp, 4.4 Amp, and more than 4.4 Amp. 
Quezada discloses (in at least fig. 3) a wall mountable universal serial bus and alternating current power sourcing receptacle (title) comprised of, in part, at least one USB charger portion (104) is fixed and configured to output a DC current. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the USB chargers of Quezada in the multiple function plug-in LED night light of Mazurky as modified by Norwood, wherein the USB chargers output a DC current selected from 1 Amp, 2.1 Amp, 2.4 Amp, 3.1 Amp, 3.4 Amp, 4.4 Amp, and more than 4.4 Amp, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
 
Claims 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Mazurky et al. (US. Pat: 6,779,905 B1) of record in view of Norwood et al. (WO2004/071935) and further in view of Jaworski et al. (US. Pat: 6,478,440 B1) of record. 
Regarding claim 47, Mazurky discloses (in at least fig. 3) a multiple function LED light, comprising; at least one LED (60) built-in the LED light for: (1) area illumination (see fig. 3), and (2) turn on and turn off by a photosensor or manual switch (56).
Mazurky as modified by Norwood does not expressly disclose at least one built-in female AC outlet configured to receive a male plug of at least one external AC operated products and deliver AC power to the at least one external AC operated product.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider incorporating the female AC outlet of Jaworski in the device of Mazurky as modified by Norwood for the benefit of delivering AC power to at least one external AC operated product. 
Regarding claim 48, Mazurky discloses (in at least fig. 3) a multiple function LED light, comprising; at least one LED (60) built-in the LED light for (1) area illumination (see fig. 3), and (2) turn on and turn off by a photosensor or manual switch (56); and at least one additional function (col. 2, lines 5-15; i.e. fragrance); or device built into the multiple function LED light and including at least one of (1) a wired or wireless control system (col. 2, lines 42-56), (2) a DC power input or output device, and (3) an integrated circuit.
Mazurky does not expressly disclose at least one built-in female AC outlet to supply AC power to a male plug of an external AC operated product. 
Jaworski discloses (in at least figs. 1-3) a multifunction lighting device comprised of, in part, at least one built-in female AC outlet (3) configured to receive a male plug of at least one external AC operated products and deliver power to the at least one external AC operated product. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider incorporating the female AC outlet of Jaworski in the device of Mazurky as modified by Norwood for the benefit of delivering AC power to at least one external AC operated product.


Allowable Subject Matter
Claims 43-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 43-46 are allowed for the same reasons cited in the office action mailed on10/13/2020. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 25-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875